By the Court,
Leonard, J.:
The questions involved in this appeal, arid those discussed and decided in the case of State of Nevada v. Cal. M. Co. et al. (No. 853), are the same. Upon the authority of that decision, the motion to dismiss appeal is denied, and the judgment herein will be modified. Plaintiff is entitled to recover from the defendant the whole tax, forty-nine thousand eight hundred and sixty-five dollars and forty cents; the twenty-five per cent, penalty, twelve thousand four hundred and sixty-six dollars and thirty-five cents, and costs, amounting to three thousand one hundred and seventy-seven dollars and fifty-eight cents, making a total, of sixty-five thousand five hundred and nine dollars and thirty-three cents, in gold coin of the United States.
The cause is remanded to the court below, with directions to modify the judgments herein as follows: By inserting the sum of three thousand one hundred and sixteen dollars and fifty-eight cents in place of three thousand three hundred and sixty-five dollars and ninety cents, taxed as costs and entered as the district attorney’s percentage; also, by inserting the sum of sixty-two thousand three hundred and thirty-one dollars and seventy-five cents, in place of sixty-seven thousand three hundred and eighteen dollars and fifteen cents, entered as the total amount of the tax and penalties; also, by inserting the sum of three thou*229sand one hundred and seventy-seven dollars and fifty-eight cents in place of tliree thousand four hundred and twenty-six dollars and ninety cents, entered as the whole amount of costs, including the district attorney’s fee and percentage; and the judgment so modified is affirmed, neither party to recover costs of appeal.